Exhibit 10.5 MANAGEMENT AGREEMENT (Woodland Hills) THIS MANAGEMENT AGREEMENT (this “Agreement”), is made and entered into this 19 day of December, 2008 (the “Effective Date”), by and between RESOURCE REAL ESTATE MANAGEMENT, LLC, a Delaware limited liability company (“RREM”) and RESOURCE REAL ESTATE MANAGEMENT, INC., a Delaware corporation (“Manager”). R E C I T A L S RRE Woodland Hills Holdings, LLC, a Delaware limited liability company (“Owner”) own that certain multifamily apartment complex known as the Woodland Hills Apartments consisting of 228 apartment units and the common elements appurtenant thereto located at 3471 North Druid Hills Road, Decatur, GA 30033 (the "Project"). Owner has engaged RREM pursuant to that certain Asset Management Agreement dated the same date hereof to manage the Project (the “Asset Management Agreement”); pursuant to which, Owner has given RREM full authority to act on its behalf.RREM desires to subcontract with and employ Manager for the operation, direction, management and supervision of the Project, as outlined below and Manager desires to assume such duties upon the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the premises and the mutual promises and covenants herein contained, RREM and Manager agree as follows: ARTICLE I DEFINITIONS The following terms shall have the following meanings when used in this Agreement: 1.01.Budget.A composite of (i) an operations budget, which shall be an estimate of receipts and expenditures for the operation of the Project (on a monthly cash basis) during a Fiscal Year, and (ii) a capital budget, which shall be an estimate of capital replacements, substitutions of and additions relating to the Project for a Fiscal Year and for a five Fiscal Year period.The Budget shall include leasing parameters for the Project. 1.02.Intentionally Omitted. 1.03.Depository.
